DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The amendment filed 2/5/2021 has been entered.

Claim Objections
Claims 1, 5-11, 15-19 and 21-24 are objected to because of the following informalities:  Regarding claim 1, it is unclear whether the “one or more of the standardized network description (SND) files” in lines 14-15 and the “a plurality of SND files” in line 21 are referring to the same or different SND files as the “a plurality of standardized network description files” in line 3.  These confusing terms are also in claims 11 and 19. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 9-11, 15-16, 19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0031212 (hereinafter Dong) in view of US 2013/0211623 (hereinafter Thompson) and US 2015/0331422 (hereinafter Hartung).
Regarding claims 1, 11 and 19, Dong teaches a method / memory / apparatus for computer-assisted visualization of network devices, comprising: receiving a plurality of standardized network description files describing a plurality of vehicular communication networks connecting a plurality of electronic control units (ECU) for a vehicle (Fig. 4, 402; Fig. 45, 4502, 4504; Fig. 28; [0068][0093]: details import domain-specific data, product planning information, E/E architecture data, as standardized network description files; these data describes, for example harness design and complexity; GUI includes a pane to display topology schematic of subsystem with harnesses and network buses of the topology, as describing networks connecting ECU for vehicle), each of the plurality of standardized network description files describing a vehicular communication network in the plurality of vehicular communication networks (Fig. 4, Fig. 28; [0044] details schematic view of subsystem, as the vehicle network in the plurality of networks), each vehicular communication network comprising a subset of the plurality of ECUs and one or more network communications paths interconnecting the subset of ECUs (Figs. 17-20; Fig. 28; [0057][0068]: details ECUs connected to the network bus in a subsystem; networks such as CAN, LIN, etc.); and automatically generating, based on the (Fig. 6, 604, 608; Fig. 26: details ECU editor and schematic view; pane of GUI in Fig. 28 shows the visual topology representation), the visual topology representation including at least one ECU connected to at least two vehicular communication networks in the plurality of vehicular communication networks (Figs. 27, 28: details schematic view, as visual topology, with ECU connected to other ECUs via CAN/LIN buses, as plurality of vehicular networks); receiving an input from a user to select a network message defined by one or more of the standardized network description (SND) files (Figs. 27-36: details input from user to perform simulations, as select a network message); generating a visual signal path representation for the selected network message, the visual signal path representation illustrating (1) an originating ECU, (2) a destination ECU, (3) a plurality of routes connecting the originating ECU to the destination ECU through at least a portion of the plurality of vehicular communication networks (Fig. 28, 2804: details topology describing the connections between connections of the subsystem, as routes connecting ECUs through networks), and (4) a plurality of intermediate ECUs traversed by one or more of the plurality of routes (Fig. 28, 2804: details signal routing schematics where path traverses ECUs); wherein the plurality of routes connecting the originating ECU to the destination ECU includes (1) a current route and (2) one or more alternative routes (Fig. 28, 3104; Fig. 30, 3004: details signal routing schematic illustrates numerous different possible paths, as including both current route and alternative routes between 2 ECUs); and wherein a first portion of the intermediate ECUs are along the current route and are each (Fig. 28, 2804: details signal routing schematics where path traverses ECUs with letter E, as first characteristic). 
Dong does not explicitly teach providing a screen illustrating both representation of a plurality of SND files that make up an entire communication system configuration of the vehicle and a window to enable a user to provide instructions to generate program code for the ECUs within the vehicle’s communication system; a second portion of the intermediate ECUs are not along the current route but are suitable for use along the current route and are each illustrated to have a second characteristic.
However, Thompson teaches providing a screen illustrating both representation of a plurality of SND files that make up an entire communication system configuration of the vehicle (Figs. 9(a)-(b): details vehicle info GUI screen with representation such as Tyre pressures, Lamp status, etc., as representation of files, of whole vehicle, as entire vehicle system configuration) and a window to enable a user to provide instructions to generate program code for the ECUs within the vehicle’s communication system (Figs. 11(a)-(c);[0124]: details window that allows user to set configuration, as window to enable, according to method of communication of a given alert, as provide instructions, for Security, Climate, Vehicle, Diagnostics, as code for ECUs within vehicle’s communication system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Thompson and include providing a screen illustrating both representation of a plurality of SND files that make up an entire communication system configuration of the vehicle and a window to enable a user to provide instructions to generate program 
Moreover, Hartung teaches a second portion of the intermediate ECUs are not along the current route but are suitable for use along the current route and are each illustrated to have a second characteristic (Fig. 4, 404: details intermediate node is hashed and bypassed, as not along current route; suitable for use claims an intended use thus has no patentable weight).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Hartung and include a second portion of the intermediate ECUs are not along the current route but are suitable for use along the current route and are each illustrated to have a second characteristic of Hartung with the visual signal path of Dong.  Doing so would allow operations and/or a mission to continue safely (Hartung, at paragraph [0033]).

Regarding claims 5 and 15, Dong teaches generating a visual message representation for the selected network message, the visual message representation illustrating a plurality of fields of the selected network message (Fig. 18, 1800; Fig. 32, 3200: details GUI includes field indicating bus parameters; specific or desired signal latency, as selected network message).

(Figs. 27-33; [0068]: details designer can use GUI to modify relationship and connection information between components or a combination thereof; GUI then graphically depicts a signal routing schematic determined by domain agent based, as altering route).

Regarding claim 9, Dong teaches wherein the plurality of vehicular communication networks includes at least one controller area network (CAN) ([0057]: details network bus such as CAN).

Regarding 10, Dong teaches wherein the plurality of vehicular communication networks includes at least one local interconnect network (LIN) ([0057]: details network bus such as CAN).

Regarding claims 23 and 24, Dong does not explicitly teach wherein the illustrated second characteristics of the second portion of the one or more intermediate ECUs not along the current route but suitable for use along the current route includes hashed boundaries.
However, Hartung teaches the illustrated second characteristic includes hashed boundaries (FIG. 4, 404: details intermediate node is hashed and bypassed, as not along current route).
.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Thompson and Hartung, further in view of US 2008/0127056 (hereinafter Java).
Regarding claims 7 and 17, Dong does not explicitly teach automatically generating one or more modified standardized network description files, the modified standard network description files describing the at least one route in the plurality of routes altered in response to the input from the user to modify the particular field.
However, Java teaches automatically generating one or more modified standardized network description files, the modified standard network description files describing the at least one route in the plurality of routes altered in response to the input from the user to modify the particular field (Fig. 2, 210; [0014]: details a markup language file is generated from an input file in CANs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Java and utilize automatically generating one or more modified standardized network description files, the modified standard network description files describing the at least one route in the plurality of routes altered in response to the input from the user to  of Java with Dong.  Doing so would allow certain changes to be made without forcing all applications for a target CAN system to be recompiled (Java, at paragraph [0024]).

Regarding claims 8 and 18, Dong does not explicitly teach automatically generating software code for one or more of the plurality of ECUs based on the one or more modified standardized network description files.
Java teaches automatically generating software code for one or more of the plurality of ECUs based on the one or more modified standardized network description files (Fig. 2, 230; [0018],[0019],[0024]: details a managed code assembly is generated; object generator generates code to be ported to ECU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Java and utilize automatically generating software code for one or more of the plurality of ECUs based on the one or more modified standardized network description files of Java with Dong.  Doing so would allow certain changes to be made without forcing all applications for a target CAN system to be recompiled (Java, at paragraph [0024]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Thompson and Hartung, further in view of US 2002/0091475 (hereinafter Hashimoto).

However, Hashimoto teaches a second destination ECU and a second plurality of routes connecting the originating ECU to the second destination ECU through at least a second portion of the plurality of vehicular communication networks (FIG. 14; [0240][0241]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dong to incorporate the teachings of Hashimoto and include a second destination ECU and a second plurality of routes connecting the originating ECU to the second destination ECU through at least a second portion of the plurality of vehicular communication networks of Hashimoto with the CAD/GUI of Dong.  Doing so would improve transmission efficiency (Hashimoto, at paragraph [0023]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-11, 15-19 and 21-24 have been considered but are moot because the arguments do not apply to the newly cited reference being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Robins (US2018/0063098) details vehicle network interface tool.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Patent Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415